NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with 
                                  Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois  60604

                                Argued April 18, 2013
                                Decided August 6, 2013

                                           Before

                           WILLIAM J. BAUER, Circuit Judge

                           JOEL M. FLAUM, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

No. 12‐3291

UNITED STATES OF AMERICA,                       Appeal from the United States
               Plaintiff‐Appellee,              District Court for the Northern
                                                District of Illinois, Eastern Division.
      v.
                                                No. 1:08‐cr‐01023‐5

CARL McMAHAN,                                   Ronald A. Guzmán,
                    Defendant‐Appellant.        Judge.



                                       ORDER

    Carl McMahan was charged with wire fraud in violation of 18 U.S.C. § 1343, for his
participation in a mortgage fraud scheme. McMahan pleaded guilty to the charge and was
sentenced by the district court to serve an 84‐month term of imprisonment, followed by a
three‐year term of supervised release. On appeal, McMahan argues that the district court
No. 12‐3291                                                                              Page 2


erred in finding that he obstructed justice pursuant to U.S.S.G. § 3C1.1 and was not entitled
to acceptance of responsibility credit pursuant to § 3E1.1. We affirm.

     From  July  2002  until  June  2007,  Carl  McMahan  participated  in  a  mortgage  fraud
scheme along with several co‐defendants.  McMahan and his co‐defendants recruited straw
buyers with good credit but insufficient income, to purchase properties as nominee buyers
in exchange for payment, knowing that they did not intend to occupy the properties or pay
the mortgage obligation. To execute this scheme, the nominee buyers were provided with
false employment verifications, false appraisals, false W‐2s and pay‐stubs to support their
mortgage applications. Mortgage lenders sustained losses of approximately $403,000 as a
result of four fraudulent transactions attributable to McMahan.  

     On January 13, 2009, McMahan and his co‐defendant girlfriend were each sent target
letters by the United States’ Attorney’s Office. Upon receipt, McMahan called the assigned
Assistant U.S. Attorney to inquire about potential charges. On January 16, 2009, a search
warrant  from  a  separate  state  investigation  was  served  on  McMahan’s  home  that  he
shared with his then girlfriend. Following the search, McMahan and his girlfriend fled the
state.

     On August 19, 2009, McMahan’s girlfriend was arrested in Milwaukee, Wisconsin. She
initially gave police a false name, but later admitted to her true identity and stated that she
and McMahan fled because McMahan knew of the pending investigation against him.
McMahan was finally arrested on February 25, 2010, in Cincinnati, Ohio. At the time, he
was working as a truck driver under the name Franklin McMahan. After being advised of
his Miranda rights, McMahan stated that he was aware that he was wanted by the FBI and
admitted that he had been on the run, but said that he was now ready to face the charges
against him.

     McMahan entered a blind guilty plea to one count of wire fraud. His PSR determined
his total offense level to be 25: a base offense level of 7; an increase of 14 levels because the
loss was greater than $400,000; an increase of 2 levels due to the use of “sophisticated
means” in the scheme; and an additional 2‐level increase for obstruction of justice based
on McMahan’s flight from Illinois after learning of the investigation and his evasion of law
enforcement  for  over  a  year.  The  probation  officer  also  recommended  against  any
reduction  for  acceptance  of  responsibility  pursuant  to  U.S.S.G.  §  3E1.1  based  on
McMahan’s flight. 
No. 12‐3291                                                                                    Page 3


      At McMahan’s sentencing hearing, the district court found the 2‐level enhancement
for obstruction of justice to be appropriate. The district court explained that McMahan had
fled the jurisdiction after being advised he was the target of an investigation and changed
his name “for the purpose of being able to continue his life avoiding the prosecution that
he faced.” The district court declined to grant McMahan a 2‐level reduction for acceptance
of  responsibility;  and  after  considering  the    §  3553(a)  factors,  entered  a  sentence  of  84
months, the low end of the 84 to 105 months Guidelines range.

     On appeal, McMahan challenges the district court’s application of a 2‐level increase in
his offense level for obstruction of justice, as well as the district court’s denial of his request
for  acceptance  of  responsibility  credit.  We  review  a  district  court’s  factual  findings  in
support of a Guidelines enhancement for clear error. United States v. Dinga, 609 F.3d 904,
909 (7th Cir. 2010). We will find clear error only if a review of the evidence leaves us firmly
convinced that a mistake has been made. Id. 

     First,  McMahan  asserts  that  the  district  court  erred  in  imposing  a  Sentencing
Guidelines enhancement for obstruction of justice. He claims that he “panicked and fled”
the jurisdiction and, therefore, his flight should not be deemed obstruction pursuant to
§ 3C1.1. A review of the record, however, leaves no doubt that McMahan willfully and
intentionally  fled  the  state  and  changed  his  name  for  the  purpose  of  avoiding  the
prosecution he faced in Illinois. McMahan’s conduct clearly indicates that he fled Illinois
in a “calculated and deliberate plan to evade the authorities where an indictment was
imminent.” United States v. Porter, 145 F.3d 897, 903 (7th Cir. 1998).  McMahan’s attempt to
couch  his  actions  under  the  guise  of  “panicked,  instinctive  flight”  fails  as  his  actions
(moving to Ohio without his family and using an alias) clearly indicate an attempt to evade
law enforcement to avoid prosecution.  We, therefore, find no error in the district court’s
application of a 2‐level enhancement for obstruction of justice.

     Second, McMahon argues that the district court erred in not awarding him acceptance
of responsibility credit. A defendant who receives an obstruction of justice enhancement,
ordinarily, has not accepted responsibility for his crime. United States v. DeLeon, 603 F.3d
397,  408  (7th  Cir.  2010).  This  assumption  can  be  overcome,  however,  if  exceptional
circumstances are present, though it is a rare occurrence. Id. (internal citations omitted). 
Here, McMahan argues that the district court erred when it determined that the facts and
circumstances  surrounding  his  guilty  plea  did  not  represent  an  “exceptional  case.” 
McMahan seems to believe that he is entitled to credit for acceptance of responsibility
merely by pleading guilty. See U.S.S.G. § 3E1.1 cmt. n.3.; United States v. Horn, 635 F.3d 877,
No. 12‐3291                                                                           Page 4


879 (7th Cir. 2011). While a timely guilty plea is a giant step toward getting the benefit of
a reduction, it can be outweighed by conduct inconsistent with acceptance of responsibility.
 Horn, 635 F.3d at 879. (internal citations omitted). The district court determined that the
circumstances  of  McMahan’s  flight  ultimately  forfeited  his  possibility  of  obtaining
acceptance of responsibility credit. We find no error and, accordingly, AFFIRM.